DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, on lines 2-3, the limitation “a camera provided in the terminal” is considered as being indefinite. Claim 7 depends on claim 1, and claim 1 recites the limitation “a camera of the terminal”. It is not clear if the camera as claimed in claim 7 is the same camera as the camera claimed in claim 1 or if they are two different cameras. As shown in fig. 2, the terminal 200 comprises of only one camera 223. However, as recited in claim 1 and claim 7, it is not clear if the camera used is the same or different cameras are used. Therefore, claim 7 is considered as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Based on the original disclosure, for the purpose of prior art rejection, the camera of claim 1 and claim 7 is considered to be the same camera.
Regarding claim 13, on lines 2-3, the limitation “a camera provided in the terminal” is considered as being indefinite. Claim 13 depends on claim 9, and claim 9 recites the limitation “a camera of a terminal”. It is not clear if the camera as claimed in claim 13 is the same camera as the camera claimed in claim 9 or if they are two different cameras. As shown in fig. 2, the terminal 200 comprises of only one camera 223. However, as recited in claim 9 and claim 13, it is not clear if the camera used is the same or different cameras are used. Therefore, claim 13 is considered as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Based on the original disclosure, for the purpose of prior art rejection, the camera of claim 9 and claim 13 is considered to be the same camera.
Regarding claim 20, on lines 2-3, the limitation “a camera provided in a terminal” is considered as being indefinite. Claim 20 depends on claim 14, and claim 14 recites the limitation “a camera configured to capture an image”. It is not clear if the camera as claimed in claim 20 is the same camera as the camera claimed in claim 14 or if they are two different cameras. As shown in fig. 2, the terminal 200 comprises of only one camera 223. However, as recited in claim 14 and claim 20, it is not clear if the camera used is the same or different cameras are used. Therefore, claim 20 is considered as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Based on the original disclosure, for the purpose of prior art rejection, the camera of claim 14 and claim 20 is considered to be the same camera.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-10,12-14, 16-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-7, 9, 10, 11, 12, 15 and 16 of U.S. Patent No. 11,120,629 in view of Rhee et al. (US 2013/0265392, hereinafter Rhee). 
Below is a table indicating the corresponding relationship between claims 1, 3-4, 6-10,12-14, 16-17 and 19-20 of the current application and claims 1, 3, 6-7, 9, 10, 11, 12, 15 and 16 of U.S. Patent No. 11,120,629.
Current Application
U.S. Patent No. 11,120,629
1
1
3
3
4
1
6
6
7
7
8
9
9
10
10
10
12
6
13
7
14
11
16
12
17
11
19
15
20
16


To perform analysis required, claim 4 of the current application is compared to claim 1 of U.S. Patent No. 11,120,629. 
Claim 4: Current Application
Claim 1: U.S. Patent No. 11,120,629
A non-transitory computer-readable medium storing computer- executable program instructions that, when executed by a processor of a terminal, cause the processor to perform operations including, 

capturing an image by a camera of the terminal; 

obtaining plane information of a plane in the captured image; 


determining an attribute of the plane based on the plane information; and 



based on the determined attribute of the plane, displaying, on a display of the terminal, an object on the plane, wherein the displaying includes: obtaining a parameter of the object; and according to the parameter of the object, displaying the object on the plane.
 A non-transitory computer-readable medium storing computer-executable program instructions that, when executed by a processor, cause the processor to perform operations including, 




obtaining plane information of a plane by using first distances from a terminal to a plurality of points on the plane; 

obtaining a normal vector of the plane by using direction information of the terminal measured by a direction sensor and the plane information; 

determining, based on the normal vector, a parameter of an object to be displayed on the plane; and displaying, on a display of the terminal, the object according to the determined parameter.


U.S. Patent No. 11,120,629 does not teach the limitation “capturing an image by a camera of the terminal” and “obtaining plane information of a plane in the captured image”. 
However, Rhee teaches exactly the same ([0071]: different images may be captured depending on viewpoints of the camera; fig. 6 shows the step of extracting planes; [0051]: In Equation 1, (A, B, C) denotes a normal vector indicating a direction of a plane, D denotes a distance from a camera to a plane including the first point, the second point, and the third point; [0091]: the plane extracting unit 610 may extract a plurality of planes included in an image generated by a camera, using 3D information of the image. For example, the plane extracting unit 610 may generate a plane model using the first point, the second point, and the third point). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Rhee’s knowledge of using a camera to capture an image and obtaining plane information of a plane in the captured image and modify the system of U.S. Patent No. 11,120,629 because by estimating a camera motion using plane features extracted from an image, the augmented reality system may be used in an environment in which a conventional camera motion estimating technology using a color camera fails to operate normally ([0032]).
Similarly, ODP rejection can be shown for claims 3-4, 6-10,12-14, 16-17 and 19-20 of the current application, as additional limitations in claims 3-4, 6-10,12-14, 16-17 and 19-20 are recited in a similar language as recited in claims 1, 3, 6-7, 9, 10, 11, 12, 15 and 16 of U.S. Patent No. 11,120,629.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-12, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee, and further in view of Ueno et al. (US 2012/0019441, hereinafter Ueno).
Regarding claim 1, Rhee teaches a non-transitory computer-readable medium storing computer- executable program instructions that, when executed by a processor of a terminal, cause the processor to perform operations ([0116]: present invention may be recorded in a computer-readable media including program instructions to implement various operations embodied by a computer) including, 
capturing an image by a camera ([0071]: different images may be captured depending on viewpoints of the camera; [0091]: the plane extracting unit 610 may extract a plurality of planes included in an image generated by a camera); 
obtaining plane information of a plane (a first point P1, a second point P2, and a third point P3) in the captured image (fig. 6 shows the step of extracting planes; [0051]: In Equation 1, (A, B, C) denotes a normal vector indicating a direction of a plane, D denotes a distance from a camera to a plane including the first point, the second point, and the third point; [0052]: The plane extracting unit 220 may estimate planes present in an image, based on the 3D information. For example, the plane extracting unit 220 may estimate a plane model more rapidly, based on a spatial coherency indicating that points constituting a plane are present in an adjacent space. The plane extracting unit 220 may randomly select a first point P1 from the 3D information, and then may select a second point P2 and a third point P3 positioned within a threshold distance from the first point P1. That is, the plane extracting unit 220 may establish a kd-tree with respect to points in a 3D space in order to extract points positioned within a threshold distance from the first point P1, and may select the second point P2 and the third point P3 from among the points positioned within the threshold distance based on the first point P1; [0055]: The plane extracting unit 220 may generate a plane model, based on the selected first point, the selected second point, and the selected third point; [0091]: the plane extracting unit 610 may extract a plurality of planes included in an image generated by a camera, using 3D information of the image. For example, the plane extracting unit 610 may generate a plane model using the first point, the second point, and the third point); 
determining an attribute of the plane (normal vector indicating a direction of a plane) based on the plane information ([0057]: In Equation 1, (A, B, C) denotes a normal vector indicating a direction of a plane, and D denotes a distance from a camera to a plane including the first point, the second point, and the third point; [0094]: The correspondence estimating unit 630 may select a target plane, based on one of a number of points included on the plurality of planes extracted, a direction of a normal vector between the plurality of planes, and a distance from the camera to each of the plurality of planes.  The correspondence estimating unit 630 may estimate the correspondence among the plurality of planes, based on a direction of a normal vector between the target plane and planes included in each frame, or a distance from the camera to each of the plurality of planes); and 
based on the determined attribute of the plane, displaying, on a display of the terminal, an object on the plane ([0098]: The augmented reality unit 640 may match the image and a virtual object, based on the estimated pose of the camera; [0101]: The augmented reality unit 640 may generate images 810b through 830b, by matching a virtual object, for example, a camera, to the color images 810a through 830a, respectively.  The image 810b may correspond to an image acquired by matching the virtual object to the color image 810a.  The image 820b may correspond to an image acquired by matching the virtual object to the color image 820a.  The image 830b may correspond to an image acquired by matching the virtual object to the color image 830a; [0103]: when the depth images 810 through 830 and the color images 810a through 830a have different viewpoints, the augmented reality unit 640 may perform calibration using the estimated pose of the camera so that the depth images 810 through 830 and the color images 810a through 830a may have identical viewpoints, respectively.  That is, the augmented reality unit 640 may match viewpoints of the depth images 810 through 830 to viewpoints of the color images 810a through 830a, and thereby may generate the images 810b through 830b by matching the virtual object to the color image 810a through 830a, respectively; therefore, it is inherent that the color of the object is adjusted according to the color image; [0103]: generate the images 810b through 830b by matching the virtual object to the color image 810a through 830a; also [0101] and fig. 8: a virtual photo-camera object is inserted onto the determined plane, such that the claimed object parameter may be considered the orientation of the object).
Rhee does not explicitly teach the camera is a camera of the terminal. 
However, Ueno teaches the camera is a camera of the terminal (fig. 1 shows a mobile electronic device 10 with a camera 38; [0049]: the top face of the housing 11 are an imaging portion 38a of a camera 38; [0135]:  the distance to the irradiated plane is detected by the distance measuring sensor 40, however, as a sensor that detects a distance to the irradiated plane, various sensors can be used. For example, an autofocus function of the camera 38 for photographing the irradiated plane may also be used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ueno’s knowledge of using a camera of a mobile device to capture an image of a plane and modify the system of Rhee because such a mobile device comprising a camera was easily and readily available for detecting the distance of the irradiated plane ([0135]).
Regarding claim 3, Rhee teaches the plane information is direction information of the plane based on a direction of the terminal ([0057]: In Equation 1, (A, B, C) denotes a normal vector indicating a direction of a plane, and D denotes a distance from a camera to a plane including the first point, the second point, and the third point; 0091]: the plane extracting unit 610 may extract a plurality of planes included in an image generated by a camera, using 3D information of the image. For example, the plane extracting unit 610 may generate a plane model using the first point, the second point, and the third point).
Regarding claim 4, Rhee teaches the displaying includes: obtaining a parameter of the object (virtual object is matched to the color image; [0098]: The augmented reality unit 640 may match the image and a virtual object, based on the estimated pose of the camera; [0101]: The augmented reality unit 640 may generate images 810b through 830b, by matching a virtual object, for example, a camera, to the color images 810a through 830a, respectively.  The image 810b may correspond to an image acquired by matching the virtual object to the color image 810a.  The image 820b may correspond to an image acquired by matching the virtual object to the color image 820a.  The image 830b may correspond to an image acquired by matching the virtual object to the color image 830a; [0103]: when the depth images 810 through 830 and the color images 810a through 830a have different viewpoints, the augmented reality unit 640 may perform calibration using the estimated pose of the camera so that the depth images 810 through 830 and the color images 810a through 830a may have identical viewpoints, respectively.  That is, the augmented reality unit 640 may match viewpoints of the depth images 810 through 830 to viewpoints of the color images 810a through 830a, and thereby may generate the images 810b through 830b by matching the virtual object to the color image 810a through 830a, respectively; therefore, it is inherent that the color of the object is adjusted according to the color image); and according to the parameter of the object, displaying the object on the plane ([0103]: generate the images 810b through 830b by matching the virtual object to the color image 810a through 830a; also [0101] and fig. 8: a virtual photo-camera object is inserted onto the determined plane, such that the claimed object parameter may be considered the orientation of the object).
Regarding claim 5, Rhee teaches the displaying includes displaying at least  a portion of the captured image in a pre-set internal region of the object (fig. 8; [0100]: Referring to FIG. 8, depth images 810 through 830 may be captured with respect to an identical object while a camera rotates from a left side to a right side. For example, the depth image 810 may correspond to a depth image captured by rotating a camera, for example, a depth camera, to the right side. The depth image 820 may correspond to a depth image captured by the camera in front of the object. The depth image 830 may correspond to a depth image captured by rotating the camera to the left side. In addition, an image 810a may correspond to a color image captured by rotating a camera, for example, a color camera, to the right side. An image 820a may correspond to a color image captured by the camera in front of the object. An image 830a may correspond to a depth image captured by rotating the camera to the left side; [0101]: The augmented reality unit 640 may generate images 810b through 830b, by matching a virtual object, for example, a camera, to the color images 810a through 830a, respectively. The image 810b may correspond to an image acquired by matching the virtual object to the color image 810a. The image 820b may correspond to an image acquired by matching the virtual object to the color image 820a. The image 830b may correspond to an image acquired by matching the virtual object to the color image 830a; [0102]:  For example, the depth images 810 through 830 and the color images 810a through 830a may be construed as having identical viewpoints, respectively. For example, when the depth images 810 through 830 and the color images 810a through 830a have identical viewpoints, respectively, the augmented reality unit 640 may generate the images 810b through 830b in which the virtual object, that is, the camera, is matched to the color images 810a through 830a, respectively).
Regarding claim 6, Rhee teaches the displaying includes two-dimensionally rendering 3-dimensional (3D) information for displaying the object, according to a rendering direction, and two-dimensionally displaying the object (fig. 8 shows the virtual object is displayed two-dimensionally in the captured environment image; [0100]: Referring to FIG. 8, depth images 810 through 830 may be captured with respect to an identical object while a camera rotates from a left side to a right side. For example, the depth image 810 may correspond to a depth image captured by rotating a camera, for example, a depth camera, to the right side. The depth image 820 may correspond to a depth image captured by the camera in front of the object. The depth image 830 may correspond to a depth image captured by rotating the camera to the left side. In addition, an image 810a may correspond to a color image captured by rotating a camera, for example, a color camera, to the right side. An image 820a may correspond to a color image captured by the camera in front of the object. An image 830a may correspond to a depth image captured by rotating the camera to the left side; [0101]: The augmented reality unit 640 may generate images 810b through 830b, by matching a virtual object, for example, a camera, to the color images 810a through 830a, respectively. The image 810b may correspond to an image acquired by matching the virtual object to the color image 810a. The image 820b may correspond to an image acquired by matching the virtual object to the color image 820a. The image 830b may correspond to an image acquired by matching the virtual object to the color image 830a; [0102]:  For example, the depth images 810 through 830 and the color images 810a through 830a may be construed as having identical viewpoints, respectively. For example, when the depth images 810 through 830 and the color images 810a through 830a have identical viewpoints, respectively, the augmented reality unit 640 may generate the images 810b through 830b in which the virtual object, that is, the camera, is matched to the color images 810a through 830a, respectively).
Regarding claim 8, Rhee teaches wherein the parameter comprises at least one of a size of the object, direction of the object, color of the object ([0098]: The augmented reality unit 640 may match the image and a virtual object, based on the estimated pose of the camera; [0101]: The augmented reality unit 640 may generate images 810b through 830b, by matching a virtual object, for example, a camera, to the color images 810a through 830a, respectively.  The image 810b may correspond to an image acquired by matching the virtual object to the color image 810a.  The image 820b may correspond to an image acquired by matching the virtual object to the color image 820a.  The image 830b may correspond to an image acquired by matching the virtual object to the color image 830a; [0103]: when the depth images 810 through 830 and the color images 810a through 830a have different viewpoints, the augmented reality unit 640 may perform calibration using the estimated pose of the camera so that the depth images 810 through 830 and the color images 810a through 830a may have identical viewpoints, respectively.  That is, the augmented reality unit 640 may match viewpoints of the depth images 810 through 830 to viewpoints of the color images 810a through 830a, and thereby may generate the images 810b through 830b by matching the virtual object to the color image 810a through 830a, respectively; therefore, it is inherent that the color of the object is adjusted according to the color image), or an animation applied to the object.
Claims 9-12 and 14, 16-19 are similar in scope to claims 1, 3, 4, 5 and 6, and therefore the examiner provides similar rationale to reject these claims.


Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee, in view of Ueno, and further in view of Bell et al. (US2016/0055268, hereinafter Bell).
Regarding claim 2, the combination of Rhee and Ueno do not explicitly teach the attribute of the plane includes a type of the plane.
Bell teaches the attribute of the plane includes a type of the plane (identifying the flat surface as a wall, floor, ceiling based on the normal vector associated with the surface; [0058]: the first identification component 202 can associate an identified flat surface and/or an identified non-flat surface with a particular identifier and/or a particular score. For example, an identified flat surface can be assigned an identifier value associated with a wall, an identifier value associated with a floor, or an identifier value associated with a ceiling based on a calculated score. The first identification component 202 can assign an identifier value to an identified flat surface based on one or more criteria. For example, an identified flat surface can be assigned an identifier associated with a wall in response to a determination that a normal vector associated with the identified flat surface is approximately horizontal, that a size (e.g., a surface area, etc.) of the identified flat surface satisfies a particular threshold level, that a height associated with the identified flat surface satisfies a particular threshold level, that a bottom boundary of the identified flat surface corresponds to (e.g., matches) a height or boundary of an identified floor, that the identified flat surface correspond to a size and near-opposite orientation of an identified wall, etc. In another example, an identified flat surface can be assigned an identifier associated with a floor in response to a determination that a normal vector associated with the identified flat surface is approximately vertical, that a size (e.g., a surface area, etc.) of the identified flat surface satisfies a particular threshold level, that the identified flat surface is associated with a lowest average height with respect to other identified near-horizontal planes in an identified room and/or a 3D model, that the identified flat surface correspond to a size and near-opposite orientation of an identified ceiling, etc. In yet another example, an identified surface can be assigned an identifier associated with a ceiling in response to a determination that a normal vector associated with the identified surface is pointed in a range of downward directions, that a size (e.g., a surface area, etc.) of the identified surface satisfies a particular threshold level, that a boundary of the identified surface corresponds to (e.g., matches) a boundary of an identified wall, that an identified surface forms part of an outer shell of an identified room, that an identified surface forms part of a convex hull surrounding an identified room, that an identified surface forms part of a surface that is associated with a certain amount of (e.g., a small amount of) or no captured 3D data in a particular region (e.g., a region associated with a particular size) behind the identified surface, that the identified surface correspond to a size and near-opposite orientation of an identified floor, etc. In an aspect, a largest unidentified plane in a given room and/or in an entire 3D model can be iteratively identified as a wall, floor or ceiling (e.g., a surface) until a certain threshold associated with an enclosing of a captured volume is reached). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Bell’s knowledge of determining a type of the plane and modifying the system of Rhee and Ueno because such as a system processes 3D data to facilitate semantic understanding of the 3D data ([0001]).
Claim 15 is similar in scope to claim 2, and therefore the examiner provides similar rationale to reject claim 15.


Claims 7, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee, in view of Ueno, and further in view of Ono (US 2016/0191877).
Regarding claim 7, Rhee teaches a video captured by a camera is provided in the terminal ([0005]: real image captured by a camera).
However, the combination of Rhee and Ueno do not explicitly teach the displaying includes overlapping the object and a video captured by a camera provided in the terminal and displaying the video overlapped by the object.
Ono teaches the displaying includes overlapping (fig. 16) the object (dish 195) and a video (video image 196 of a butterfly flying around) and displaying the video overlapped by the object (fig. 16 and [0107]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ono’s knowledge of displaying objects and video in an overlapping manner into the system of Rhee and Ueno because such a system provides a better user experience by using special effects to display graphical objects.
Claims 13 and 20 are similar in scope to claim 7, and therefore the examiner provides similar rationale to reject these claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612